DETAILED ACTION
Claim 1-5 is pending. 
Priority: Apr. 24, 2015(Provisional)
Assignee: Toshiba

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claim 1-5 are allowed.
The following is a statement of reasons for allowance. Claims 1 and 16 each contain the following limitations that distinguish the claims from the prior art:
“…a nonvolatile semiconductor memory device including a plurality of physical blocks; and a memory controller configured to manage a look-up table in which the physical blocks are mapped as input blocks having space available to store data, active blocks having no space available to store data, and free blocks which are to be allocated as new input blocks, wherein the input blocks include a first input block for storing data associated with a first ID and a second input block for storing data associated with a second ID, and the free blocks include a first amount of reserved free space associated with the first ID and a second amount of reserved free space associated with the second ID, and wherein in response to a first command of block boundary information from a host, the first command designating the first ID, the memory controller returns to the host an amount of unwritten pages in the first input block, and in response to a second command of block boundary information from the host, the second command designating the second ID, the memory controller returns to the host an amount of unwritten pages in the second input block…”. 
The prior arts Kuzmin et al. and Jo et al. neither contain the limitations of the objected dependent claims. Therefore the claims are novel over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177. The examiner can normally be reached M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/     Primary Examiner, Art Unit 2132